In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                              ____________________

                               NO. 09-18-00472-CV
                              ____________________


                           IN THE INTEREST OF A.E.

__________________________________________________________________

                 On Appeal from the 1st District Court
                         Jasper County, Texas
                        Trial Cause No. 36742
__________________________________________________________________

                           MEMORANDUM OPINION

      On December 14, 2018, appellant filed a notice of appeal of the trial court’s

September 28, 2018, order that terminated her parental rights. On January 9, 2019,

we notified the parties that the appellant’s motion for extension of time to file notice

of appeal was denied because the notice of appeal was filed outside the time for

which an extension of time may be granted for filing a notice of appeal.

      In her response to this Court’s notice to appellant that her motion was denied,

appellant asserted that trial counsel had died on November 13, 2018, and new

counsel was not appointed until December 19, 2018.

                                           1
      Appellant asked this Court to abate the appeal and to hold an evidentiary

hearing regarding whether appointed trial counsel was ineffective and whether her

late notice of appeal should be excused. Attached to appellant’s response was her

affidavit, in which she averred that trial counsel never notified her of the September

28, 2018, trial date; that she was not informed until December 13, 2018 that her

rights had been terminated; and she was not informed her of her right to appeal.

      Appeal from an order terminating parental rights is accelerated, making the

notice of appeal due to be filed in the trial court within twenty days from the date

the final judgment was signed. Tex. R. App. P. 26.1(b). Appellant filed her notice of

appeal on December 14, 2018, more than twenty days from the date of the order and

outside the period for which we may grant an extension of time to perfect appeal.

See Tex. R. App. P. 26.3. Although this Court may liberally construe the Texas Rules

of Appellate Procedure to protect a party’s right to appeal, we may not enlarge the

time for perfecting appeals. See Verburgt v. Dorner, 959 S.W.2d 615, 616-17 (Tex.

1997). This Court lacks jurisdiction over this appeal. Accordingly, the appeal is

dismissed for lack of jurisdiction.

      APPEAL DISMISSED.

                                              ______________________________
                                                     STEVE McKEITHEN
                                                         Chief Justice

                                          2
Submitted on February 13, 2019
Opinion Delivered February 14, 2019

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                       3